Citation Nr: 9902589	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-26 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
right mandibular condyle fracture, with temporomandibular 
joint syndrome, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for filariasis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from decisions by the RO in Roanoke, 
Virginia. 

The VA Form 8 (Certification of Appeal) in this case 
lists entitlement to an increased rating for PTSD as the only 
issue certified for appeal.  The Board finds, however, that 
an appeal as to two other claims has also been perfected.  
The record shows that the RO, by a decision entered in June 
1995, denied a claim of entitlement to a rating in excess of 
10 percent for residuals of a jaw injury with 
temporomandibular joint syndrome.  By that same decision, the 
RO also denied service connection for filariasis.  The 
veteran was notified of those determinations by letter dated 
on June 20, 1995, and a VA Form 9 (Appeal to Board of 
Veterans Appeals), accepted by the RO as a notice of 
disagreement, was received from the veteran on July 26, 1995.  
A statement of the case (SOC) was sent to the veteran on May 
11, 1996, and thereafter, on June 27, 1996, the RO received a 
letter from the veteran, enclosed with an inquiry from his 
United States Senator, containing specific allegations of 
error with respect to both issues.  As the veterans writing 
was received at the RO prior to the expiration of the 
applicable appeal period, see 38 U.S.C.A. § 7105(d)(3) (West 
1991) and 38 C.F.R. § 20.302(b) (1998), and otherwise 
satisfied the requirements pertaining to the filing of a 
formal appeal, see 38 U.S.C.A. § 7105(b)(2) (West 1991) and 
38 C.F.R. § 20.202 (1998), the Board finds that an appeal of 
these two additional issues has been properly perfected.


REMAND

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
make the claim well grounded.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veterans 
claims of entitlement to increased ratings for PTSD and for 
residuals of a right mandibular condyle fracture, with 
temporomandibular joint syndrome, are well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  VA therefore has a duty to 
assist the veteran in developing the facts pertinent to these 
two claims.

Following a thorough review of the record, it is the Boards 
conclusion that further development of these two claims is 
required in order to fulfill VAs statutory duty to assist.  
With respect to PTSD, the Board notes that records from a 
private facility, Baptist Hospital, show that the veteran was 
treated for depression and an apparent suicide attempt in 
February 1997.  Because those records suggest that the 
veterans psychiatric problems may have worsened since the 
time of his last VA compensation examination, conducted in 
January 1997, the Board finds that he should be afforded a 
new psychiatric examination--one that reflects the current 
severity of his PTSD symptomatology, and which takes into 
account records of intervening treatment since the time of 
the last examination.  38 C.F.R. §§ 3.327, 4.2 (1998); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  With regard 
to the veterans jaw disability, the Board notes that the 
veterans jaw was last examined for VA compensation purposes 
in June 1994.  That examination is now more than four years 
old, and more recent medical records, including a VA 
outpatient treatment record dated in October 1995, suggest 
that the discomfort associated with that disorder may have 
since increased in severity.  In addition, the report of the 
June 1994 VA examination, which pre-dated the United States 
Court of Veterans Appeals (Court) decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), does not contain an analysis 
of the functional limitation, if any, occasioned by flare-ups 
of jaw discomfort and increased pain on use, as contemplated 
by DeLuca.  As a result, the Board finds that he should also 
be afforded a new dental examination.  The Board is also 
concerned about the veterans right of due process, inasmuch 
as new evidence pertaining to the jaw has been added to the 
record since the pertinent SOC was furnished to him in May 
1996, and no supplemental SOC (SSOC) has been issued, see 
38 C.F.R. § 19.31 (1998), and in view of the fact that the 
veterans representative has not yet had an opportunity to 
present argument on the merits of that claim.  (These latter 
concerns apply with equal force to the veterans claim of 
service connection for filariasis, discussed below.)  For all 
these reasons, a remand is required.  38 C.F.R. § 19.9 
(1998).

Turning to the matter of the veterans claim of entitlement 
to service connection for filariasis, it does not presently 
appear that evidence has been submitted sufficient to make 
that claim well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The Board 
notes, however, that the record contains a letter from the 
veteran to his U.S. Senator, received at the RO in February 
1995, in which the veteran reports having been told by a 
physician in Gainesville, Florida, that malaria (a condition 
for which he is presently service-connected) was misdiagnosed 
in service, and that he actually had elephantiasis and/or 
lymphatic filariasis.  Though the veterans file currently 
contains no medical opinion to that effect, that sort of 
opinion, if submitted, would make the veterans claim of 
service connection for filariasis well grounded.  
Consequently, on remand, the RO should notify the veteran 
that he needs to submit that sort of evidence in order to 
complete his application for benefits.  38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should request the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his PTSD and jaw 
disability that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1998).  The RO should 
obtain the veterans VA vocational 
rehabilitation folder, if any, and 
ensure that all pertinent records of VA 
treatment have been procured for review, 
including records of any treatment he 
may have received at a VA facility in 
Gainesville, Florida.  The veteran 
should be given a reasonable opportunity 
to respond to the ROs communications, 
and any additional materials received 
should be associated with his claims 
folders.

	2.  The veteran should be advised that, 
in order to make the claim of 
entitlement to service connection for 
filariasis well grounded, he needs to 
obtain and submit competent medical 
evidence demonstrating that the claim is 
plausible.  He should be advised that 
the submission of statements from 
treating physicians or other health care 
providers, or material from any other 
competent medical source, indicating 
that filariasis was misdiagnosed in 
service as malaria (as he claims he was 
told by a physician in Gainesville, 
Florida), or otherwise indicating that 
he currently suffers from filariasis due 
to service, or residuals thereof, is the 
type of evidence needed to satisfy this 
requirement.  He should be afforded a 
reasonable opportunity to submit the 
required evidence.

	3.  After the above development has been 
completed, the veteran should be 
scheduled for a psychiatric examination 
for the purpose of evaluating the 
severity of his PTSD.  The examiner 
should review the claims folders and a 
copy of this remand before examining the 
veteran.  The examiner should provide 
opinions material to the rating criteria 
found in 38 C.F.R. §§ 4.130, Diagnostic 
Code 9411 (1998), and 4.132, Diagnostic 
Code 9411 (1996).  In other words, 
questions relating to the degree to 
which the veterans PTSD symptomatology 
affects his interpersonal relationships, 
initiative, flexibility, reliability, 
and ability to obtain and engage in 
gainful employment should be addressed.  
The examiner should indicate whether the 
veterans PTSD is severe enough to 
either interfere with his social and 
occupational functioning or to require 
continuous medication; whether his 
symptoms are controlled by continuous 
medication; whether his symptoms 
decrease work efficiency continuously, 
occasionally, or only during periods of 
significant stress; whether he has panic 
attacks and, if so, whether they occur 
less than once a week, once a week, more 
than once a week, or continuously; 
whether there is memory loss and, if so, 
whether it is of the short- or long-term 
memory and whether it is mild (relating 
to names, directions, or recent events) 
or more severe (relating to ones own 
name, ones own occupation, or the names 
of close relatives); and whether the 
condition is manifested by depressed 
mood, anxiety, suspiciousness, chronic 
sleep impairment, flattened affect, 
difficulty in understanding complex 
commands, impaired judgment and/or 
abstract thinking, disturbances of 
motivation or mood, suicidal ideation, 
obsessional rituals that interfere with 
routine activities, impaired impulse 
control, spatial or temporal 
disorientation, neglect of personal 
appearance and hygiene, gross impairment 
of thought processes or communication, 
grossly inappropriate behavior, 
persistent delusions or hallucinations, 
persistent danger of hurting oneself or 
others, an inability to perform the 
activities of daily living, difficulty 
in adapting to stressful circumstances, 
difficulty in establishing and 
maintaining effective work and/or social 
relationships, or circumstantial, 
circumlocutory, stereotyped, illogical, 
obscure, or irrelevant speech.  The 
examiner should provide an adaptive-
functioning score and an explanation of 
the scores meaning in relation to the 
schedular rating criteria.  The examiner 
should then indicate whether the 
veterans PTSD has caused mild, 
definite, considerable, severe, or total 
social and industrial impairment, and 
whether the veteran is employable.  If 
psychiatric disorders other than PTSD 
are noted, the examiner should, to the 
extent feasible, describe the level of 
disability due to PTSD alone.

	4.  The RO should schedule the veteran 
for a dental examination for purposes of 
assessing the current severity of his 
service-connected jaw disability.  The 
examiner should review the claims 
folders and a copy of this remand before 
examining the veteran.  The examiner 
should fully describe all current 
symptomatology medically attributable to 
a past fracture of the mandible, 
including temporomandibular joint 
syndrome.  The examiners report should 
include a discussion of whether there is 
any evidence of pain, stiffness, 
crepitus, or dislocation on use of the 
jaw.  The examiner should indicate 
whether the mandible is in any way 
displaced and, if so, whether the 
displacement is best described as 
slight, moderate, or severe in degree.  
The examiner should also indicate 
whether there is any loss of masticatory 
function and, if so, whether that 
impairment is best described as slight, 
moderate, or severe in degree.  Finally, 
the examiner should conduct range of 
motion studies on the jaw.  
Specifically, the examiner should 
measure the range of motion of the 
veterans temporomandibular 
articulation, both in terms of the 
inter-incisal range of motion and in 
terms of the range of lateral excursion.  
Both measurements should be recorded in 
millimeters.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the point at which such 
pain begins.  Then, after reviewing the 
veterans complaints and medical 
history, the examiner should render an 
opinion as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability or pain due to repeated use 
or flare-ups, and should portray these 
factors in terms of additional loss in 
range of motion (beyond that which is 
demonstrated clinically) due to these 
factors.  Specifically, the examiner 
should indicate whether the overall 
disability picture, in terms of limited 
motion, displacement, and impairment of 
masticatory function, and including any 
weakness, excess fatigability, and/or 
pain, is best equated with (1) an inter-
incisal range of motion between 0 to 10 
millimeters, between 11 and 20 
millimeters, between 21 and 30 
millimeters, between 31 and 40 
millimeters, or greater than 40 
millimeters, (2) a range of lateral 
excursion which is less than, or greater 
than, 4 millimeters, and (3) 
displacement and/or loss of masticatory 
function which is slight, moderate, or 
severe in degree.

	5.  After all of the development has 
been completed, the RO should take 
adjudicatory action on the claims here 
presented, to include a determination on 
the question of whether the claim of 
entitlement to service connection for 
filariasis is well grounded.  If it is 
determined that the claim of service 
connection for filariasis is well 
grounded, the RO should undertake any 
additional development deemed necessary 
to fulfill the duty to assist.  This may 
include having a qualified physician 
examine the veteran and review the file 
for purposes of obtaining an opinion as 
to whether the veteran has filariasis, 
or residuals thereof, due to service.  
The RO is also reminded that it should 
consider and apply the most favorable 
version of the old and new schedular 
rating criteria when rating the 
veterans PTSD.  Cf. 38 C.F.R. §§ 4.130, 
Diagnostic Code 9411 (1998), and 4.132, 
Diagnostic Code 9411 (1996).

If any benefit sought is denied, a SSOC should be issued.  
After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
